DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in reply to the amendment filed on 01/26/2021. After entry of this amendment, claims 1-23, 27, and 28 are currently pending in this Application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23, 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite that step b takes place “without a surfactant”; however, the 
With respect to negative new limitation, MPEP 2173.05(i) states “The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”
Claims 2-23, 27, and 28 are rejected as being dependent upon rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0251343 to Liberman et al. (hereinafter Liberman) in view of U.S. Patent No. 6,465,543 to Alexandre et al. (hereinafter Alexandre) cited in the IDS filed on 3/02/2018, and additionally in view of U.S. Patent Application Publication No. 2012/0059112 to Luo et al. (hereinafter Luo).
All references have been cited and used in the previous Office Action.

With respect to claim 1, Liberman discloses subjecting the spherical-like to sheet-like mineral filler to thermal treatment in an inert gas to dry the filler, then placing it in a reactor and mixing it with a swelling agent, then the mixture is subjected to isoenthalpic phase change (supercritical state) or endoenthaplic phase change (state of equilibrium or supercritical state) of the swelling agent by means of alternation of the conditions of pressure and/or temperature (Liberman, throughout the reference, in particular, abstract; [0018]-[0019] and [0024]-[0030]). Liberman, also, discloses that after these steps, the mixture is transported to a polymerization reactor. 
Liberman does not literally disclose a scavenging agent; however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Liberman in order to incorporate the use of a scavenging agent such as alkyl aluminoxane to treat the mineral filler, in a step after the 
It is to be noted that Alexandre is drawn to nanocomposite comprising filler and the process of treating the filler to prepare it for use in a polymerization process, in particular for in situ polymerization of the polyolefin. Considering the fact that the Alexandre utilizes the use of a compound or group of compounds, which have been disclosed in the original disclosure of the present Application under examination as scavenging agent, i.e. alkly aluminoxane, it is taken to render the fact obvious that the alkly aluminoxane of Alexandre also acts as scavenging agent in the process of treating mineral fillers motivated by the fact that substantially similar, if not the same, compounds cannot have mutually exclusive characteristics. This is especially motivated by the fact that the present Application under examination as well as Liberman and Alexandre are all drawn to polymerization of polyolefins. Moreover, it is to be noted that alkyl aluminoxane of Alexandre has been added to the process after the swelling of the mineral filler has taken place, which is at the same stage at which it is added to the process of the claimed process step of the present Application under examination. As noted above, the motivation to add this step to the process of 
However, the combination of Liberman in view of Alexandre does not literally and/or expressly disclose that the alkyl aluminoxane can be any of the formulas claimed in currently amended claim 1, such as formula I in amended claim 1.
Luo, drawn to preparation of functionalized polymers employed to reduce the hysteresis of rubber vulcanates, wherein such rubbers are produced from, for example, co-polymerization of ethylene with one or more a-olefins (Luo, [0003]-[0008] and [0157]-[0158]) disclose the use of alkylating agents such as aluminoxanes such as methyl aluminoxane (Luo [0045] and [0047]), which is also disclosed in Alexandre. Furthermore, Luo discloses other functionally equivalent alkylating agents such as organoaluminum compounds by the general formula AIRnX3-n such as trimethylaluminum, trimethylaluminum, triisobutylaluminum, and more (Luo, [0036]-[0039]). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Alexandre and in particular, the combination of Liberman in view of Alexandre in order to incorporate an organoaluminum compound such as those taught by Luo, which are functionally equivalent to alkyl aluminoxane of Alexandre, with the aim of preparing a treated filler for the polymerization process of polyolefins.
With respect to the newly amended step b, i.e. “mixing the dried mineral filler obtained in step (a) with a swelling agent in a liquid state, or near critical state or in a 

With respect to claim 2, Liberman et al. disclose subjecting the mineral filler to thermal treatment at a temperature range of from 60 to 120°C, for a time of about 2 to 12 hours, preferably from 4 to 8 hours (Liberman, [0025]). They fall within the claimed range. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Moreover, although Liberman or the combination of Liberman in view of Alexandre and further in view of Luo may not literally disclose the pressure during applying the thermal treatment to the filler, obtaining an optimum pressure value or range for the drying of the filler, before having it been subjected to treatment with swelling agent and scavenging agent, would have been obvious and well within the scope of a skilled artisan motivated by the fact that a pressure of 0-16,000 mmHga or a pressure having, at least, an overlapping with this range would inevitably depend on time and temperature of thermal treatment and the type of the vessel or reactor where the thermal treatment is applied, and further motivated by the fact that according to MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).

With respect to claim 3, Liberman discloses the use of a dynamic drying system such as fluidized bed or a stirred vessel to apply thermal treatment (Liberman, [0025]).

With respect to claim 4, Liberman discloses the use of continuous or batch stirred flow reactor preferably a reactor of the type CSTR type to transport the dried mineral filler to be treated with a swelling agent (Liberman, [0026]-[0027]).

With respect to claim 5, as noted above, Liberman discloses the use of a stirred reactor (Liberman, [0026]-[0027]).

With respect to claim 6, Liberman discloses the time of contact of the mineral filler with the swelling agent is within the range of 1 to 10 hours, preferably 2 to 6 hours (Liberman, [0028]).

With respect to claim 7, as detailed out above, in the rejection of claim 1, the combination of Liberman in view of Alexandre and further in view of Luo, renders the use of a scavenging agent, after treating the dried mineral filler with a swelling agent but prior to starting the process of polymerization wherein the mixture is subjected to 
It should be noted that since swelling agent has not been removed, not based on the teachings of Liberman, thus, once the scavenging agent is added, both agents are present.

With respect to claim 8, as detailed out above, in the rejection of claim 1, the combination of Liberman in view of Alexandre and further in view of Luo renders the use of a scavenging agent, after treating the dried mineral filler with a swelling agent but prior to starting the process of polymerization wherein the mixture is subjected to isoenthalpic phase change (supercritical state) or endoenthaplic phase change (state of equilibrium or supercritical state), obvious. See above for details.
As noted above, Liberman clearly discloses that after treating the mineral filler with a swelling agent, the system is subjected to isoenthalpic phase change (supercritical state) or enthoenthalpic phase change (state of equilibrium or supercritical state) (Liberman, [0019]); also, Liberman discloses that the treated filler with swelling agent, is transferred from a CSRT reactor to a polymerization reactor (Liberman, [0029]).

With respect to claims 9 and 10, Liberman discloses the transfer of swelled mineral filler, which is also rendered obvious to have added scavenging agent based on the teachings and motivation of Alexandre as detailed out above, from a CSRT type 

With respect to claim 11, the combination of Liberman in view of Alexandre render claim 1 obvious as noted above. Liberman discloses all the steps of claim 1 with the exception of the use of a scavenging agent, which is rendered obvious by Alexandre, as detailed out above. Although the time spent in the treatment of the mineral filler with the scavenging agent has not been expressly disclosed by Alexandre, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have obtained the optimum time for treating the mineral filler with the scavenging agent, to have at least an overlapping with the claimed range of 0.1 -600 minutes or 30-120 minutes, due to the fact that the time of applying and treating the filler with the scavenging agent would inevitably depends on the amount of scavenging agent, the amount of mineral filler used for treatment, and/or the type of reactor used for treating the mineral filler with a scavenging agent, and especially motivated by the fact that according to MPEP 2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claims 12 and 13, the step of drying recited in said claim is optional, thus, not required. Therefore, the references need not to disclose that. Nevertheless, it is to be noted that it would be well reasonable and within the In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).

With respect to claim 14, Liberman discloses spherical-like or sheet-like (layered) mineral filler (Liberman, abstract and [0025] and [0031]).

With respect to claim 15, Liberman discloses that the spherical-like mineral filler may consist of metal oxides such as ZnO, CdO, Ca2O, TiO2, AI2O3, SiO2, Fe3O4, CaCO3, and silver particles (Liberman, [0031]).

With respect to claim 16, Liberman discloses that the sheet-like mineral filler may be hydrophillic or organophilic natural or synthetic phyllosilicates, kalonites, graphite among others (Liberman, [0031]).

With respect to claim 17, Liberman discloses graphite (Liberman, [0031]), and considering the fact that graphite is composed of many layers of graphene, the disclosure of Liberman is taken to render claim 17 obvious.

With respect to claim 18, Liberman discloses that the mineral filler can be carbon nanotube (Liberman, [0031]).

With respect to claim 19, Liberman discloses the use of inert gas (Liberman, [0025]) and in an embodiment, specifically, refers to nitrogen flow (Liberman, [0038]).

With respect to claim 20, this claim is considered rejected with claim 19 because claim 20 depends from claim 19, and in claim 19 the use of saturated hydrocarbon is not required.

With respect to claims 21 and 22, Liberman discloses the use of propylene, such as in Examples 1 and 2, or the use of propane, such as in Example 3, as the swelling agent (Liberman, [0037]); thus, Liberman render the use of either saturated or unsaturated hydrocarbon as the swelling agent obvious.

With respect to claim 23, Liberman discloses the use of 2 % of phyllosilicate (i.e. mineral filler) in Example 1, 3% of said filler in Example 2 and 4% of said filler in Example 3 (Liberman, [0037]). Also, the reference discloses the use of a ratio of 90:10 for swelling agent to filler (Liberman, [0038]). Therefore, it is evidenced that the content of the swelling agent, in either of the Examples, would end up falling within the claimed range of 50 to 1000%; therefore, Liberman is taken to have rendered the claimed amount of the swelling agent obvious.

With respect to claim 27, considering the fact that the combination of Liberman in view of Alexandre and further in view of Luo renders claim 1 obvious, the specific amount of scavenging agent, to have at least an overlapping with the claimed amount, inevitably is expected to depend from factors such as the amount of filler and/or at least the type of filler considering the fact that according to MPEP 2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 28, it is to be noted that this claim is a product-by-process claim, and therefore, the method through which the product is made is not seen to add patentable weight to the examination of the product claim. Thus, the process of claim 1 does not add patentable weight to the claimed nanoparticles. Considering the fact that Liberman discloses mineral filler nanoparticles, even regardless of the treatment 
Applicant is advised should claim 1 be found allowable during the examination of this Application, in order for the Application to be placed in condition for allowance, either claim 28 should be amended to place the product of said claim in condition for allowance or claim 28 should be canceled.

Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive.

Applicant has argued that water disclosed by Alexandre et al. acts as a surfactant (see Remarks, filed on 1/26/2021, page 8, lines 1-3), and further argued that in order to rupture the lamellar structure of the mineral filler of the present Application under examination, “solvation force is used, wherein a fluid (being a monomer or an inert in the reaction environment) in the liquid state, critical state or supercritical state is confined in the spaces between the lamellas” (Remarks, page 8, lines 4-8). 
	The examiner, respectfully, submits that 1) there is no support in the original disclosure of the present Application under examination for performing the claimed step b “without a surfactant”; in fact, if anything, the original disclosure is drawn to the use of a surfactant has been disclosed (see page 9, lines 19-27). 2) It is only Applicant’s argument which has interpreted that the water disclosed by Alexandre et al. is also considered a surfactant. It should be noted that water is a specific compound, but 
Furthermore, the claims recite the open transitional term “comprising” which allows the presence of any other components or steps within the claimed process. In addition, according to the claims and the original disclosure of the present Application under examination, a swelling agent is added to cause spacing between the lamellar structure and then a scavenging agent is added; it does not appear that a “solvation force is used, wherein a fluid (being a monomer or an inert in the reaction environment) in the liquid state, critical state or supercritical state is confined in the spaces between the lamellas”. It should be noted that the use of a swelling agent and a scavenging agent is rendered obvious by the combination of references. Moreover, Liberman discloses treating the mineral filler with a saturated or unsaturated hydrocarbon or a polar or vinylic organic compound to act as a swelling agent, and then the whole system is subjected to supercritical state by alternating pressure and temperature. 

Applicant has argued that, in the present Application under examination, the scavenging agent is added “during the exfoliation step (c), recited in step (d), characterizing a preliminary step to the polymerization” (Remarks, page 8, fourth paragraph, and page 9, middle paragraph). Applicant, further, argued that this results in 
The Examiner disagrees that the scavenging agent is added during the exfoliation of step d in the currently amended claims; in fact, a specific order for the steps has been claimed, and the step of adding a scavenging agent is in step d, which is followed after step c, not during step c. Part of the recitation of step d includes “Subjecting the mixture obtained in step (c) to contact with a scavenging agent”. The combination of references, as presented by the Examiner, respects the order of performing the process steps.
Moreover, considering the fact that the claims recites the open phrase “comprising”, the presence of any other components or step does not render a reference invalid. Thus, even if considering that Liberman discloses the use of other components such as monomers, catalysts or initiators, activators and/or polymerization enhancing agent, Liberman is not seen to teach away from the claimed limitation. 


The Examiner, respectfully, submits that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The claimed language does not exclude the use of water, assuming excluding the presence of water in the claimed process would have support in the original disclosure of the present Application under examination. Furthermore, Liberman teaches most process steps with the exception of using a scavenging agent, but Alexandre teaches the use of a scavenging agent at a step prior to polymerization but after treating the mineral filler with a swelling agent, with a motivation on forming a 
Having said that, although not argued literally, it appears that Applicant has attacked references individually, not only based on the arguments presented against Alexandre (as noted above) but also in light of the arguments presented against Liberman in the Declaration (see Declaration, pages 7-8); in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection presented above and in the previous Office Action is a 103 obviousness rejection over a combination of references, not over a reference alone in an anticipatory rejection. 

In arguing against Liberman, Applicant has argued that alklylaminum has other effects if used in large amounts such as reducing the molecular weight of the polymer produced and thus changing the properties of the polymer (Declaration, pages 7 and 8, paragraph no. 13), and thus, Applicant has argued, alkylaluminum should not be added in excess. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Moreover, assuming that the concentration of alkylaluminum has any specific and critical effect on the final product, such a feature is not in the claimed language. Assuming that the original disclosure of the present Application under examination provides support for a concentration of the scavenging agent, and assuming that it also shows criticality of such a concentration, it is hereby noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, no concentration of alkylaminum has been claimed; thus, it is hard to identify what concentration may be considered as “excess” when it comes its content in the claimed process, and due to the lack of any claimed concentration, one cannot identify the suitable concentration for this component based on the claimed process. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/PEGAH PARVINI/Primary Examiner, Art Unit 1731